IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PETER ROJAS,                               :   No. 529 MAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
LEHIGH COUNTY OFFICE OF THE                :
DISTRICT ATTORNEY,                         :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of February, 2021, the Petition for Allowance of Appeal

is DENIED.